Citation Nr: 1307276	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO. 10-44 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran and his wife testified at a hearing in October 2011 before the undersigned. A copy of the transcript has been associated with the claims file. 

In February 2012 the Board reopened the Veteran's service connection claim and remanded the issue for additional development. In August 2012 the Board again remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In the August 2012 remand, the Board noted that in June 2012, the Veteran attempted to submit magnetic resonance scan (MRI) reports from May 1993. Although he stated that the records were enclosed with his correspondence, they were not associated with his claims file. The Board directed the RO to specifically notify the Veteran that the MRI records had not been received. The RO sent the Veteran a notice letter in August 2012 but the MRI records were not mentioned. 

Further, the Board directed the RO to attempt to obtain records from Bedford Memorial Hospital and Dr. Reed at Parkview Hospital. If the records were not obtainable, the RO was directed to document the attempts made to procure them and notify the Veteran that the records were not available. The Veteran completed the proper release forms and submitted them to the RO. In August 2012, the RO sent Bedford Memorial Hospital and Dr. Reed letters requesting the Veteran's records. Both letters were returned to the RO as undeliverable. For records not in the custody of a Federal department or agency, reasonable efforts to obtain records generally consist of an initial request for records and, if they are not received, at least one follow up request. 38 C.F.R. § 3.159(c)(1). As the RO did not inform the Veteran that the records were not obtained, he was not provided an opportunity to submit additional information for a follow up request. Also, the RO did not appropriately notify the Veteran that the records could not be obtained other than in the supplemental statement of the case.  38 C.F.R. § 3.159(e). 

For these reasons, there was not substantial compliance with the August 2012 remand directives. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Contact the Veteran and request that he provide copies of the May 7, 1993 MRI reports that he attempted to submit in June 2012. 

2. Notify the Veteran that the records requests sent to Bedford Memorial Hospital and Dr. Reed at Parkview Hospital were returned as undeliverable, and determine whether the Veteran knows of an alternative address for either health care provider. 

If sufficient evidence is provided, the RO must make a follow up request for the Veteran's records. All negative responses must be associated with the claims file. 

If, after making reasonable attempts to obtain the records from Bedford Memorial Hospital and Dr. Reed at Parkview Hospital, it becomes reasonably certain that the records do not exist or that further attempts to obtain them to be futile, VA must notify the Veteran of this fact in accordance with 38 C.F.R. § 3.159(e) (2012). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

3. Thereafter, and after undertaking any additional development deemed necessary to include obtaining a supplemental medical opinion if any relevant evidence is obtained on remand, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



